COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


HAROLD W. POPPE

v.          Record No. 0284-95-4                MEMORANDUM OPINION *
                                                    PER CURIAM
DOROTHY D. POPPE                                  AUGUST 29, 1995


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Thomas A. Fortkort, Judge

            (Robert P. Dwoskin, on brief), for appellant.
            (Mary S. Meade, on brief), for appellee.



     Harold W. Poppe (husband) appeals the equitable distribution

decision of the circuit court awarding certain property to

Dorothy D. Poppe (wife).          Husband raises a single issue on

appeal:    whether husband's incarceration should have been

sufficient grounds to bar the trial court from entering a final

order of equitable distribution.         Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.    Accordingly, we summarily affirm the decision of the
                              1
trial court.    Rule 5A:27.
     "In reviewing an equitable distribution award on appeal, we

recognize that the trial court's job is a difficult one.

Accordingly, we rely heavily on the discretion of the trial judge
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.

     1
      As husband was represented by counsel, no issues arise
under Code § 8.01-9. See Dunn v. Terry, 216 Va. 234, 239-40, 217
S.E.2d 849, 854 (1975).
in weighing the many considerations and circumstances that are

presented in each case."    Artis v. Artis, 4 Va. App. 132, 137,

354 S.E.2d 812, 815 (1987).

     The Final Decree of Divorce and Equitable Distribution,

entered August 24, 1994, demonstrates that husband was granted an

extension until December 1, 1994 to present evidence relating to

"any property items not previously ruled upon."   Although husband

was incarcerated, the record demonstrates that husband was

present at the July 20, 1994 equitable distribution hearing and

was represented by counsel.   The record contains a letter husband

filed on August 18, 1994, in which husband suggested that

additional savings accounts existed.   However, no additional

evidence was presented and the Supplemental Decree of Equitable

Distribution was entered on December 19, 1994.
     Husband's counsel objected to entry of the final order "due

to [husband's] continuing incarceration until Feb 1995."    Husband

argues, in essence, that the trial court was obliged to continue

to grant continuances until husband was no longer incarcerated so

that husband could personally examine his assets.   "The grant or

denial of a continuance lies within the sound discretion of the

trial judge."   Snurkowski v. Commonwealth, 2 Va. App. 532, 535,

348 S.E.2d 1, 2 (1986).    Furthermore, "[a]fter a court has

concluded an evidentiary hearing 'during which each party had

ample opportunity to present evidence, it [is] within the court's

discretion to refuse to take further evidence on this subject.'"




                                  2
 Holmes v. Holmes, 7 Va. App. 472, 480, 375 S.E.2d 387, 392

(1988) (citation omitted).

     Husband has failed to demonstrate that the trial court

abused its discretion in entering a final order.   The court

allowed husband ample opportunities to present evidence.

Accordingly, the decision of the circuit court is summarily

affirmed.

                                                   Affirmed.




                                3